PROB 12A
(7/93)

                                United States District Court
                                             for
                                   District of New Jersey
                           Report on Offender Under Supervision
his
Name of Offender: SMITH, Clarence L.                                                      Cr.: 16-00296-001
                                                                                           PACTS #: 10972

Name of Sentencing Judicial Officer:     THE HONORABLE WILLIAM H. WALLS
                                         SENIOR UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 04/21/2017

Original Offense:   Bank Robbery

Original Sentence: 40 months imprisonment; 36 months supervised release; $5,628.24 restitution; $100
special assessment

Special Conditions: 1) alcohol and drug testing/treatment; 2) mental health treatment; 3) debt monitoring;
4) 40 hours community service (modified); and 5) one-month community confinement (modified)

Type of Supervision: Supervised Release                            Date Supervision Commenced: 04/27/2018

                                 NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition of supervision:

Violation Number      Nature of Noncompliance

  1                    Failure to satisfy the restitution obligation.

U.S. Probation Officer Action: The Probation Office recommends the case expire as scheduled since the
restitution order remains imposed as a final judgement and the Financial Litigation Unit of the United States
Attorney’s Office will continue to pursue collections.

                                                           Respectfully submitted,

                                                           SUSAN M. SMALLEY, Chief
                                                           U.S. Probation Officer


                                                           Joseph Empirio


                                                             By:    JOSEPH EMPIRIO
                                                                    Senior U.S. Probation Officer

/ jae
                                                                                       Prob 12A – page 2
                                                                                      SNITH, Clarence L.

APPROVED:



                                          04/06/2021
DONALD L. MARTENZ, JR.                       Date
Supervising U.S. Probation Officer

Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

  No Formal Court Action to be Taken at This Time and Case to Expire as Scheduled (recommended by
X the Probation Office)
  Submit a Request for Modifying the Conditions or Term of Supervision
   Submit a Request for Warrant or Summons
   Other



                                                                Signature of Judicial Officer




                                                                  6/3/21
                                                                            Date
